Citation Nr: 0629002	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  99-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for orchialgia, left 
post operative varicocelectomy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Wilmington, Delaware, which in pertinent part, denied the 
claim now on appeal.

The Board reviewed this matter initially in August 2005.  At 
that time the Board denied a claim for service connection for 
a skin disorder and remanded the claim for an increased 
evaluation for an increased evaluation for orchialgia, left 
post operative varicocelectomy for an evidentiary issue.  A 
review of the file reveals that the RO fully complied with 
the remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appeal is being remanded to the RO to ensure full 
compliance with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  A review of the record indicates that 
although the veteran has received a VCAA notice letter that 
have addressed a variety of claims, he has not received VCAA 
notice with regard to his claim for an increased rating for 
his service-connected orchialgia, left post operative 
varicocelectomy. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Although the claim on appeal is for an increased 
evaluation claim, not service connection, Dingess/Hartman 
applies insofar as the elements of degree of disability and 
an effective date of entitlement.
 
The Board has considered whether the error of providing no 
VCAA notice is harmless, but is unable to draw such a 
conclusion.  Thus far, the appellant has not identified any 
evidence in support of his claim other than VA treatment 
records.  It is not for the Board to predict what evidentiary 
development may or may not result from the notice required by 
the VCAA.  See Huston v. Principi, 17 Vet. App. 195, 203 
(2003).  Here, because the appellant has not had the 
opportunity to benefit from and react to the notices that the 
Secretary was and is obligated to provide, any conclusion by 
the Board that the appellant has not been prejudiced would be 
pure speculation.  See Daniels v. Brown, 9 Vet. App. 348, 353 
(1996) (Court unable to conclude error not prejudicial where 
"it is possible that the appellant would have sought and 
obtained additional medical opinions, evidence, or 
treatises").  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating (schedular and extraschedular) and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

3.  Thereafter, the AMC should 
readjudicate the claim for an increased 
rating for orchialgia, left post operative 
varicocelectomy.  If the claim remains 
denied, the appellant and her 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


